 


110 HR 131 IH: To impose a mandatory minimum sentence on a deportable alien who fails to depart or fails to attend a removal proceeding.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 131 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Gallegly introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To impose a mandatory minimum sentence on a deportable alien who fails to depart or fails to attend a removal proceeding. 
 
 
1.Criminal consequences for deportable alien’s failure to depart or failure to appearSection 243(a) of the Immigration and Nationality Act (8 U.S.C. 1253(a)) is amended— 
(1)in the subsection heading, by inserting for failure to appear and before for failure to depart; 
(2)in paragraph (1)— 
(A)in subparagraph (C), by striking or at the end; 
(B)in subparagraph (D), by adding or at the end; and 
(C)by inserting after subparagraph (D) the following:  
 
(E)was ordered removed in absentia under section 240(b)(5)(A) (unless such order was rescinded under subparagraph (C) of such section), ; and 
(3)by striking the matter following subparagraph (E) (as added by paragraph (2)) and inserting the following: 
 
shall be imprisoned for a term of years not less than 1 and not more than 4 (or 10 years if the alien is a member of any of the classes described in paragraph (1)(E), (2), (3), or (4) of section 237(a)) and fined in accordance with title 18, United States Code..  
 
